McCulloch, C. J., (dissenting). It has been definitely decided by repeated decisions of this court that it is not within the scope of authority of a conductor on a railroad train or street-car to cause the arrest of ,a passenger or to place one under arrest, unless it be done in the course of ejection from the car, and that even then the authority ends with the ejection, and the carrier is no further responsible for the act of its servant. Little Rock Traction & Electric Co. v. Walker, 65 Ark. 144; Little Rock Ry. & Elec. Co. v. Dobbins, 78 Ark. 553; Dickinson v. Muse, 135 Ark. 76. In each of the cases cited the ejection from the car was wrongful, and therefore the carrier was held liable for the arrest to the extent that it was embraced within the ejection from the train. In the present case, however, it is conceded that the ejection from the car was rightful, for the reason that the passenger had refused to pay the fare, and since the arrest in connection with the ejection and during its progress inflicted no injury, the carrier is not liable, even for nominal damages. Of course, if excessive force was used in rightfully ejecting the passenger from the car, or if he was unnecessarily humiliated by the arrest in the presence of other passengers, he might recover for injuries in. flicted by the excessive force, or unnecessary arrest; but in the present instance it is not shown that there was any humiliation resulting from the arrest. Appellee does not make any such claim, and there were no damages allowed him for humiliation or any other character of actual injury. The court only allowed nominal damages, and appellee does not complain. So it seems clear to me that, if there were no actual damages resulting from the arrest in connection with the ejection from the train and as a part of the act of ejection, then the carrier is not liable. My conclusion is that, on the undisputed testimony, the judgment against both of the appellants should be reversed and the action as to each of them dismissed.